Filed 7/28/16 P. v. Sanders CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A146346
v.
DAVID ARON SANDERS,                                                  (Sonoma County
                                                                     Super. Ct. No. SCR-641240)
         Defendant and Appellant.


         Defendant David Aron Sanders appeals from the court’s order revoking his
probation and imposing a three-year prison sentence. Defendant was previously
convicted after a jury trial for the unlawful possession of marijuana with the intent to sell
(Health & Saf. Code, § 11359), allowing a place for preparing or storing a controlled
substance (id., § 11366.5, subd. (a)), and the unlawful transportation of marijuana (id.,
§ 11360, subd. (a)).1
         Defendant’s court-appointed counsel has filed a brief that does not raise any legal
issues. He requests this court independently review the record pursuant to People v.
Wende (1979) 25 Cal. 3d 436 (Wende). Defendant was informed of his right to file a
supplemental brief and has not done so. Upon our independent review of the record
pursuant to Wende, we conclude there are no arguable appellate issues for our
consideration and affirm the trial court’s order.


         1
         In an unpublished opinion issued on July 21, 2016, in case number A144585, we
affirmed defendant’s convictions.
                                                             1
                                      BACKGROUND
       After defendant was convicted of the subject crimes, the court placed him on
probation for 48 months, with one condition being his completion of a residential drug
rehabilitation program. On February 10, 2015, the Sonoma County Department of Health
Services reported to the court that defendant, having “admitted to having a substance use
disorder and . . . express[ing] a desire for rehabilitation,” was accepted for participation in
the Treatment Alternatives for Safer Communities (TASC) program and placed on a wait
list to begin a six-month residential treatment program. On June 8, 2015, he was released
from custody and transported to TASC to begin this program. However, on
June 26, 2015, he left TASC prior to completing the program and without approval. The
court revoked his probation and issued a warrant for his arrest. Defendant was arrested
on July 16, 2015, apparently when he turned himself in at the local jail.
       At an August 27, 2015 probation revocation hearing, defendant told the court he
left TASC to take his mother to the hospital, and that he turned himself in the day after
she got out of the hospital. He said he tried to convince TASC to let him go, but “it
wasn’t going to happen, so I just felt that’s what I had to do.” The prosecution, however,
contested these facts. It asserted defendant left the program after only two and a half
weeks, did not notify anyone that he left, was arrested for a battery and then was back in
custody for his violation of probation later. In light of this dispute, the court put the
matter over for sentencing and asked the probation department to prepare a report.
       The probation department subsequently reported that after defendant left TASC,
but before his arrest, he participated in two podcasts: “[D]efendant advised that he was
disillusioned with the United States government and the circumstances that led him to be
in residential treatment. While in treatment, he prayed about whether or not he should
leave the program and asked that ‘God show him in sign.’ He was given money to
purchase a plane ticket and took this as a sign to leave the program. He was planning on
going to ‘the EU.’ He stated he had a European passport and he would be able to work in
Europe, having a successful life while remaining free from the jurisdiction of the United
States. During the podcast, the facilitator brought up the defendant’s family and the fact

                                               2
the defendant would not be able to see them if he was a fugitive. The facilitator talked
specifically about the defendant’s mother and how she would miss the defendant and
would miss watching his potential successes and meeting potential grandchildren. . . .
[T]he defendant did not mention a need to be with his mother due to an illness. . . . He
wanted to experience life while he was young enough to appreciate it and he did not
believe he could do this if he returned to custody.”
       The probation department subsequently interviewed defendant. He said that he
did not have a drug problem and for medicinal purposes used only marijuana. He said he
was not in need of substance abuse treatment and that “his only need is to be released so
that he can be with his mother who is ‘failing due to cancer.’ ” The interviewer asked
defendant why he did not mention his mother’s illness as a reason for leaving treatment
when he participated in a podcast about his having done so prior to his July 2015 arrest.
Defendant, after asking the interviewer how he knew about the podcast, said his
statements on it were “ ‘theatrical.’ ” At that point, he decided it would be best to submit
the rest of his statement in a letter to the court, which letter he had indicated he would
prepare at the beginning of his interview. The interview was then terminated.
       The probation department report had attached to it a handwritten letter, apparently
written by defendant’s mother. She was supportive of defendant and indicated that she
suffered from a significant illness.
       The probation department’s evaluation recounted some of Sanders’ history,
including that he had a bachelor’s degree from Sonoma State University and had become
involved with a drug dealer in growing and harvesting marijuana. He initially excused
his actions as the product of an excessive daily consumption of marijuana, resulting in the
grant of probation and placement in a residential treatment program. Regarding his
podcast and interview comments, the department wrote, “While we do not refute the dire
nature of his mother’s health condition, it is the defendant’s use of her condition which is
troubling. He excuses and manipulates information to maintain a lifestyle not conducive
to rehabilitation and community advancement. He may believe his youth will be
squandered while incarcerated, but it may only curtail his narcissistic tendencies and

                                              3
press upon him to view his actions through a realistic lens. [Defendant] does not wish to
participate on a grant of probation, nor does he acknowledge the presence of a
problem. . . . In conclusion, rehabilitation requires a desire to change and the recognition
of a problem. The defendant fails to recognize either and is adamant in his desire to
avoid any accountability based on government standards.” Therefore, the department
recommended that defendant be committed to Sonoma County Jail for a total term of two
years and eight months and pay a restitution fine.
       At the resumption of the probation revocation hearing on September 17, 2015, the
prosecution reported that the battery case was not going to be prosecuted and saw no
reason for the court to review the report on the arrest. The prosecution asked the court to
follow the probation department’s recommendation because, in light of defendant’s
conduct and statements, “the only way to hold him accountable is to have him locked
up.”
       Defense counsel agreed that the court should terminate probation and impose a
prison sentence, but asked for a split sentence (meaning 10 to 12 months in custody and
the rest on mandatory supervision), urging the court to consider that defendant’s “primary
consideration” in leaving TASC was to help his mother, rather than “thumbing his nose at
the system.” Counsel further argued that because this was “a cannabis crime” it was
“hardly at the top of public safety.” Defendant also addressed the court, stating that he
had learned and matured a lot while in custody and that he accepted total responsibility
for his actions.
       The court found that defendant was continuing to make a “real unfortunate set of
decisions” for whatever reasons, eliminating the possibility of probation. It found his
crime to be one that was “very sophisticated and aggravated, selling of marijuana,” that
the crime involved an unusually large amount of marijuana, and that defendant had
engaged in “a lot of manipulation” beyond the podcasts reported by the probation
department. After weighing favorable factors and factors in aggravation, the court
concluded they counterbalanced each other. It sentenced defendant, pursuant to Penal
Code section 1170, subdivision (h), to three years for his transportation of marijuana

                                              4
conviction, and imposed and stayed pursuant to Penal Code section 654 two-year
concurrent sentences for defendant’s possession of marijuana for sale and renting and
allowing a place for preparing or storing a controlled substance convictions. The court
ordered defendant to serve 33 months in local custody and then three months on
mandatory supervision, during which time he was to receive and complete programs and
services targeting risk factors as directed by the probation department and jail personnel,
and be subject to certain conditions. Defendant was awarded 423 days of sentence
credits consisting of 203 actual days, 202 days of earned credits and 18 days of actual
credit for time at the Turning Point residential treatment program. Standard fees and fines
were imposed.
       On September 22, 2015, appellant filed a timely notice of appeal.
                                       DISCUSSION
       “Section 1203.2, subdivision (a), authorizes a court to revoke probation if the
interests of justice so require and the court, in its judgment, has reason to believe that the
person has violated any of the conditions of his or her probation. [Citation.] ‘ “When the
evidence shows that a defendant has not complied with the terms of probation, the order
of probation may be revoked at any time during the probationary period. [Citations.]”
[Citation.]’ [Citation.] The standard of proof in a probation revocation proceeding is
proof by a preponderance of the evidence. [Citations.] ‘Probation revocation
proceedings are not a part of a criminal prosecution, and the trial court has broad
discretion in determining whether the probationer has violated probation.’ ” (People v.
Urke (2011) 197 Cal. App. 4th 766, 772, fn. omitted.)
       “We review a probation revocation decision pursuant to the substantial evidence
standard of review [citation], and great deference is accorded the trial court’s decision,
bearing in mind that ‘[p]robation is not a matter of right but an act of clemency, the
granting and revocation of which are entirely within the sound discretion of the trial
court.’ ” (People v. Urke, supra, 197 Cal.App.4th at p. 773.)
       The court sentenced defendant to a three-year term in local custody for violation
of Health and Safety Code section 11360, for the unlawful transportation of marijuana.
                                              5
This is a crime to be punished by imprisonment for a term of two, three or four years, and
pursuant to Penal Code section 1170, subdivision (h). (Health & Saf. Code, § 11360,
subd. (a).) Penal Code section 1170, subdivision (h)(2) states that, except for
circumstances not present here, “a felony punishable pursuant to this subdivision shall be
punishable by imprisonment in a county jail for the term described in the underlying
offense.” Furthermore, pursuant to Penal Code section 1170, subdivision (h)(5), a court,
unless it finds in the interests of justice that it is not appropriate in a particular case, “shall
suspend execution of a concluding portion of the term for the period selected at the
court’s discretion” under subdivision (h)(2), known as “mandatory supervision.” (Pen.
Code, § 1170, subd. (h)(5)(A), (B).)
       The court provided a well-reasoned analysis for its decision to revoke defendant’s
probation and sentence him to a three-year term for his unlawful transportation of
marijuana, including three months of mandatory supervision with services to address his
risk factors. We see no reason in the record to disagree with the court’s decisions, its
calculation of credits, its mandatory supervision conditions, or its imposition of standard
fees and fines. In short, we conclude based on our independent review pursuant to
Wende that there are no arguable appellate issues for our consideration.
                                        DISPOSITION
       The order appealed from is affirmed.




                                                6
                                  STEWART, J.



We concur.




KLINE, P.J.




RICHMAN, J.




People v. Sanders (A146346)


                              7